Citation Nr: 0533730	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbar myositis 
with diffuse disc at L4-L5 and L5-S1 and with a small annular 
tear, currently assigned a 40 percent evaluation.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
San Juan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an evaluation in excess of 10 
percent for service-connected paravertebral myositis, and an 
evaluation in excess of 20 percent for service-connected 
residuals of a left leg fracture at the mid-tibia and distal 
fibula with deformity and leg difference.  The veteran 
subsequently perfected an appeal.

In an August 2002 rating decision, the RO increased the 
veteran's service-connected low back disability (issue 
redefined as reflected on the title page of this decision) to 
40 percent, effective from February 17, 2002, and continued a 
20 percent evaluation for residuals of left leg fracture.  

In a January 2004 decision, the Board denied an evaluation in 
excess of 20 percent for service-connected residuals of left 
leg fracture, and remanded the issue of entitlement to an 
increased evaluation for service-connected lumbar disability 
for further development.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  For the period from July 21, 1993 to February 16, 2002, 
there was no evidence of lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  Range of motion of the 
lumbar spine was no more than slight.  There was no 
neurological impairment.

3.  For the period from February 17, 2002, limitation of 
motion of the lumbar spine has been no more than severe.  The 
veteran's disc disease has been no more than severe, in 
nature.  There has been no evidence of pronounced impairment, 
incapacitating episodes having a total duration of at least 
six weeks during the past year, ankylosis of the spine, or a 
separately ratable neurological impairment.  

4.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period from July 21, 1993 to February 16, 2002, 
the criteria for an evaluation in excess of 10 percent for 
lumbar myositis with diffuse disc at L4-L5 and L5-S1 and with 
a small annular tear are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2002).

2.  Since February 17, 2002, the criteria for an evaluation 
in excess of 40 percent for lumbar myositis with diffuse disc 
at L4-L5 and L5-S1 and with a small annular tear are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since this letter essentially provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC) and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in a May 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 letter contains a specific request that 
the veteran provide the VA with any additional evidence in 
his possession that pertains to his claim.  The veteran has 
not alleged that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity participate effectively in 
the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains treatment records from the VA 
medical center in San Juan and the veteran's contentions.  He 
was afforded relevant examinations for VA purposes in August 
2000, April 2002, and May 2004.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Factual Background

In an August 1994 rating decision, the RO granted service 
connection for the veteran's lumbar spine disability, as 
secondary to service-connected residuals of fractured tibia 
and fibula, to include a left leg length discrepancy.  
(During service, the veteran was involved in a car accident, 
fracturing his tibia and fibula of his left leg).  

In August 2000, the veteran presented for a VA examination of 
the spine.  He complained of low back pain, especially during 
prolonged standing or walking.  Range of motion of the lumbar 
spine was as follows:  flexion to 70 degrees; extension to 15 
degrees; lateral bending (right and left) was to 20 degrees; 
and rotation (right and left) was to 35 degrees.  It was 
noted that the veteran experienced pain when flexing at 70 
degrees.  There was tenderness upon palpation at 
paravertebral muscles L-4 to S1, bilaterally.  There were no 
postural abnormalities.  Diagnosis was paravertebral myositis 
of the lumbar spine.  There was no radiographic evidence of 
spondylosis.  Demineralized lumbar vertebral bodies were 
seen.

VA treatment records dated in February 2002 reflect that the 
veteran was admitted to the hospital due to complaints of 
severe, progressive low back pain and no sensation from the 
waist down on the left side.  

In April 2002, the veteran underwent another VA examination 
with complaints of low back pain, in pertinent part.  On 
examination, range of motion of the lumbar spine was as 
follows:  forward flexion to 15 degrees; backward extension 
to 15 degrees; and lateral flexion to 20 degrees.  There was 
no painful motion in the range of motion measured.  There is 
a postural abnormality of the back due to his left leg being 
shorter than the right.  There was no evidence of palpable 
lumbosacral spasm.  There was no muscle atrophy of the lower 
extremities.  Knee jerks were +1, bilaterally, absent left 
ankle jerk.  The veteran had positive straight leg raising on 
the left.  Diagnosis included lumbar myositis.  MRI showed a 
diffuse bulging disc at L4-L5, L5-S1 with a small annual 
tear.  The examiner felt that the disc disease was related to 
service-connected myositis.  

In an August 2002 rating decision, the RO increased to 40 
percent the veteran's evaluation for lumbar myositis, to 
include disc disease with annual tear.

In May 2004, the veteran underwent another VA examination of 
the spine.  He had complaints of low back pain with radiation 
to the cervical area associated with constant tingling of the 
left ankle below the fractured site.   During the year prior, 
the veteran reported having seven to eight acute flare-ups of 
low back pain lasting about 15 to 20 minutes.  The veteran 
reported being able to walk for 20 to 30 minutes.  He could 
walk unaided and used a cane on occasion.  He was not using 
braces or crutches.  He reported being absent on his job 
seven to eight occasions due to acute low back pain.  The 
veteran stated that he worked full time and having no work 
limitation due to his low back disability. 

On examination, range of motion of the thoracolumbar spine 
was as follows::  forward flexion to 80 degrees; backward 
extension to 30 degrees; right and left lateral flexion to 30 
degrees;  right and left lateral rotation to 40 degrees.  
There was painful motion.  Following repetitive use, the 
veteran was additionally limited by pain.  He was not 
additionally limited by fatigue, weakness, or lack of 
endurance following repetitive use of the thoracolumbar 
spine.  There was objective evidence of painful motion on all 
movements of the thoracolumbar spine.  There was no palpable 
thoracolumbar spasm or tenderness.  Muscle strength was 
normal except left ankle dorsiflexor muscles, extensor 
hallucis longus and tibialis anterior with mild weakness 
graded 4/5.  There was mild weakness of left ankle plantar 
flexion muscle, gastrocnemius with muscle strength of 4/5.  
Neurologically, the veteran had diminished pinprick on the 
left leg not following any specific dermatomal pattern.  Knee 
jerks +2, bilaterally and ankle jerks +2, bilateral and 
symmetric.  Strict bedrest had not been prescribed.  
Diagnosis was lumbar myositis with diffuse disc bulging at 
L4-L5 and L5-S1 with small annular tear.  X-rays of the 
lumbar spine showed arthritis and no evidence of ankylosis.  

On May 2004 VA neurological examination, the veteran 
complained of pain and numbness in the left leg.  He was 
wearing a high sole shoe on the left foot and a back corset.  
Cranial nerve, cerebellar, and motor examinations were 
essentially normal.  On sensory examination, there was a 
diffuse decrease of pinprick and touch sensation from the 
mid-third of the left down; a dermatomal radicular or 
neuropathic focal pattern was not observed.  Vibratory 
perception was normal.  Deep tendon reflexes were considered 
normoactive in the upper and lower extremities.  
Electrodiagnostic examination revealed no evidence of 
neuropathy or radiculopathy.

Legal Criteria

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS. 

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a May 2005 SSOC, the veteran was provided notice of the 
amended regulations and given a 60-day opportunity to submit 
additional evidence or argument.  38 C.F.R. § 20.903(c).  The 
veteran has not responded with additional evidence.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former criteria, a 10 percent was warranted under 
Diagnostic Code 5295 for lumbosacral strain with 
characteristic pain on motion; lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position warranted a 20 
percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Limitation of motion of the lumbar spine was evaluated as 
slight (10 percent), moderate (20 percent) or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2005).

Under the former criteria prior to September 23, 2002, IDS 
that is postoperative, cured, warrants a noncompensable 
evaluation; intervertebral disc syndrome that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and intervertebral disc 
syndrome that is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The schedule for rating disabilities of the spine was revised 
again, effective September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
...................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
................30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........ 10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Prior to February 17, 2002

The veteran's low back disability was originally assigned a 
10 percent evaluation pursuant to Diagnostic Code 5295, which 
contemplated lumbosacral strain.  On review, the Board finds 
that an evaluation in excess of 10 percent evaluation prior 
to February 17, 2002 is not warranted.  There was no evidence 
of lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  On August 2000 VA examination, limitation 
of motion of the lumbar spine was no more than slight.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

The medical evidence prior to February 17, 2002 does not 
reflect objective evidence of pain, instability or weakness 
greater than that contemplated by the 10 percent evaluation.  
Application of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a rating higher than 10 percent.

Other potentially applicable rating criteria include 
Diagnostic Codes 5285 (vertebral fracture), 5286 (complete 
bony fixation of the spine) and 5289 (ankylosis of the lumbar 
spine).  As there is no evidence of vertebral fracture or 
ankylosis of the spine, Diagnostic Codes 5285, 5286 and 5289 
are not for application.  Prior to February 2002, there was 
also no evidence of disc disease of the lumbar spine, 
therefore Diagnostic Code 5293 is not for application.



From February 17, 2002

As discussed above, the RO, in an August 2002 rating 
decision, recharacterized the veteran's service-connected 
lumbar disability to include disc disease and an annular 
tear, and increased the evaluation to 40 percent, effective 
from February 17, 2002.

For the period from February 17, 2002, the record does not 
support an evaluation in excess of 40 percent for the 
veteran's low back disability.  A 40 percent evaluation is 
the maximum evaluation allowable under both Diagnostic Codes 
5292 and 5295.  Thus, a higher evaluation under either code 
is not available.  With regard to the veteran's disc disease 
of the lumbar spine, the Board notes that such impairment was 
no more than severe. On April 2002 VA examination, there was 
evidence of absent left ankle jerk, however there was no 
evidence of pronounced impairment with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of diseased disc with little 
intermittent relief.  Thus, a higher evaluation is not 
warranted under the former Diagnostic Code 5293.  

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  There is no basis for an 
evaluation in excess of 40 percent based on limitation of 
motion (Diagnostic Code 5292) due to any functional loss, as 
the veteran is receiving the maximum scheduler rating for 
limitation of motion of the lumbar spine under the former 
criteria.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Revised criteria effective September 23, 2002

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002 or the 
criteria in effect beginning on September 26, 2003.

Under the revised Diagnostic Code 5293, IDS can be evaluated 
based either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  On review, there is no objective evidence 
showing that the veteran's service-connected lumbar spine 
disability has resulted in incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
to warrant a 60 percent evaluation under Diagnostic Code 
5243.  While the veteran reports approximately 8 flare-ups in 
the past year, there is no objective evidence showing that 
the veteran's lumbar spine disability has resulted in any 
incapacitating episodes requiring bedrest by a physician (see 
May 2004 VA examination report).  Thus, an evaluation in 
excess of 40 percent is not warranted based on the frequency 
of incapacitating episodes.

The Board acknowledges the veteran's complaints of numbness 
in the lower left extremity during VA examinations, however, 
on May 2004 neurological examination, it was noted that the 
numbness followed no dermatomal radicular or neuropathic 
focal pattern.  Significantly, there is no electrodiagnostic 
evidence of radiculopathy or neuropathy, therefore, the 
veteran does not have separately ratable neurological 
impairment.  

Further, under the criteria in effect beginning on September 
26, 2003, without evidence of unfavorable ankylosis of the 
entire thoracolumbar spine, a higher evaluation of 50 percent 
cannot be granted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
X-rays of the spine taken in May 2004 show no evidence of 
ankylosis.  As discussed above, the veteran's lumbar spine 
disability has not resulted in incapacitating episodes 
totaling 6 weeks a year and does not approximate any of the 
other criteria for a higher rating under the current 
criteria.

The Board acknowledges the objective evidence of pain upon 
repetitive motion on May 2004 VA examination.  Nevertheless, 
there was no evidence of weakness, fatigue, or lack of 
endurance upon repetitive use.  There was also no evidence of 
muscle atrophy or other objective indicia reflecting 
significant function loss.  As such, the Board concludes that 
the 40 percent evaluation currently assigned to the service-
connected lumbar spine contemplates any functional 
impairment, pain, and weakness that he may experience as a 
result of this disability.  See DeLuca, supra; see also 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

As discussed above, there is no evidence of neuropathy or 
radiculopathy associated with the veteran's disc disease.  
Thus, a separate evaluation for neurological abnormality is 
not appropriate.  

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his lumbar spine 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
On review, the veteran has missed work only on occasion and 
denies having any work limitations due to his low back 
disability, according to the May 2004 VA examination report.  
There is no objective evidence of marked interference with 
employment and no evidence that he is frequently hospitalized 
for his service-connected lumbar spine disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6- 96.


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


